
	

113 S823 IS: To authorize the appropriation of $500,000,000 for fiscal year 2014 to provide grants to States for surface transportation projects of national and regional significance.
U.S. Senate
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 823
		IN THE SENATE OF THE UNITED STATES
		
			April 25, 2013
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To authorize the appropriation of $500,000,000 for fiscal
		  year 2014 to provide grants to States for surface transportation projects of
		  national and regional significance.
	
	
		1.Projects of national and
			 regional significanceSection
			 1301(m) of SAFETEA–LU (23 U.S.C. 101 note) is amended by striking fiscal
			 year 2013 and inserting each of the fiscal years 2013 and
			 2014.
		
